                                                                             E-FILED
                                                Wednesday, 05 June, 2019 09:33:07 AM
                                                        Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
               CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION


REGIONS BANK,             )
                          )
    Plaintiff,            )
                          )
    v.                    )                No. 3:18-CV-3273
                          )
MMIL ENTERTAINMENT, LLC,  )
COUNTY TREASURER OF LOGAN )
COUNTY, ILLINOIS, UNKNOWN )
OWNERS, and NON-RECORD    )
CLAIMANTS,                )
                          )
    Defendants.           )


                                OPINION

SUE E. MYERSCOUGH, U.S. District Judge.

     This cause is before the Court on Plaintiff Regions Bank’s

Motion for Summary Judgment (d/e 10) and Plaintiff’s and the

County Treasurer of Logan County, Illinois’ Joint Consent to

Judgment of Foreclosure (d/e 11). Because the inclusion of

Unknown Owners and Non-Record Claimants destroys complete

diversity, this cause is dismissed without prejudice for lack of

jurisdiction.



                            Page 1 of 10
                          I. BACKGROUND

     In October 2018, Plaintiff filed a Verified Complaint for

Foreclosure (d/e 1) naming as Defendants MMIL Entertainment,

LLC (MMIL), the record title holder of the properties in question, as

well as other defendants who may have an interest in the property,

including the County Treasurer of Logan County, Illinois (County)

and Unknown Owners and Non-Record Claimants. Plaintiff

invoked federal jurisdiction under 28 U.S.C. § 1332 predicated on

the assertions that the amount in controversy exceeded $75,000

and that the parties were diverse.

     Specifically, Plaintiff alleged that Plaintiff is an Alabama state

banking corporation with its principal place of business in

Alabama. Plaintiff alleged that MMIL is an Illinois limited liability

company whose members are citizens of the State of Illinois. See

Thomas v. Guardsmark, LLC, 487 F.3d 531, 534 (7th Cir. 2007)

(“For diversity jurisdiction purposes, the citizenship of an LLC is

the citizenship of each of its members.”). Plaintiff’s counsel also

filed, at the Court’s request, an Affidavit identifying the members of

MMIL. Plaintiff’s counsel states that the MMIL Operating

Agreement indicates the members of MMIL are David G.
                            Page 2 of 10
Lanterman and John L. Rooney, both of whom are residents of

Illinois. However, “residence and citizenship are not synonyms

and it is the latter that matters for purposes of the diversity

jurisdiction.” Meyerson v. Harrah’s E. Chicago Casino, 299 F.3d

616, 617 (7th Cir. 2002). Therefore, if the Court were not

dismissing for lack of jurisdiction due to the inclusion of Unknown

Owners and Non-Record Claimants, the Court would require

further information on the citizenship of MMIL.

     Plaintiff filed an Affidavit of Service by Publication as to

Unknown Owners and Non-Record Claimants (d/e 7) pursuant to

Illinois law. See 735 ILCS 5/2-206 (providing for service by

publication); 735 ILCS 5/15-1502(c)(2) (requiring, for termination

of the rights of non-record claimants, an affidavit and notice to

non-record claimants); see also 735 ILCS 5/2-413 (providing for

service of unknown parties by affidavit and publication). Plaintiff

thereafter served the Unknown Owners and Non-Record Claimants

by publication (d/e 9). The other defendants have also been

served. See d/e 4 (waiver of service executed by MMIL); d/e 5

(affidavit of service on the County).



                             Page 3 of 10
     On April 19, 2019, Plaintiff filed a Motion for Summary

Judgment (d/e 10). On May 10, 2019, Plaintiff and the County

filed a Joint Consent to Judgment of Foreclosure (d/e 11). MMIL

has not filed an answer to the Complaint or responded to the

Motion for Summary Judgment. Plaintiff has not sought a default

judgment against MMIL.

     On May 14, 2019, this Court directed Plaintiff to address

whether the inclusion of Unknown Owners and Non-Record

Claimants destroys complete diversity. Plaintiff filed a

Memorandum (d/e 13) asserting that Unknown Owners and Non-

Record Claimants are nominal parties whose inclusion does not

destroy diversity. In the alternative, Plaintiff asks that the Court

dismiss the Unknown Owners and Non-Record Claimants if the

Court finds that they are not nominal parties.

                            II. ANALYSIS

     This Court has an obligation to raise sua sponte whether the

Court has subject matter jurisdiction. See Craig v. Ontario Corp.,

543 F.3d 872, 875 (7th Cir. 2008). Courts have original

jurisdiction of civil actions if there is complete diversity between



                             Page 4 of 10
the parties and the amount in controversy exceeds $75,000,

exclusive of interest and costs. 28 U.S.C. §1332.

     Diversity jurisdiction cannot be established without knowing

the citizenship of every defendant. For this reason, “John Doe”

defendants are generally not permitted in diversity suits. Pain Ctr.

of SE Indiana LLC v. Origin Healthcare Solutions LLC, 893 F.3d

454, 458 (7th Cir. 2018) (“Because the prerequisites for diversity

jurisdiction must be proved and not presumed, John Doe

defendants are ordinarily forbidden in federal diversity suits.”).

An exception exists when “John Does are nominal parties—nothing

more than placeholders” in the event that discovery identifies

additional defendants the plaintiff wishes to sue. Id. In such

cases, the court can ignore John Does for purposes of diversity

jurisdiction. Id.

     Plaintiff cites John Hancock Realty Dev. Corp. v. Harte, 568

F. Supp. 515 (N.D. Ill. 1983) in support of the assertion that the

Unknown Owners and Non-Record Claimants are nominal parties

who can be ignored for purposes of diversity jurisdiction. In Harte,

the district court held that the existence of any unknown owners

or non-record claimants in a mortgage foreclosure action was
                            Page 5 of 10
merely speculative and that any interest such persons might have

“cannot be held to be real and substantial until such individual is

known to exist and comes forward to make a claim.” Id. at 516.

The Harte court concluded that the unknown owners and non-

record claimants were “nominal parties with no substantial

interest in the controversy.” Id.

     The Harte decision, however, is the minority view of the

district courts in the Seventh Circuit that have considered the

issue. The majority of district courts in the Seventh Circuit who

have addressed the issue conclude that unknown owners and non-

record claimants are not nominal parties. See First Bank v.

Tamarack Woods, LLC, No. 13-cv-00058, 2013 WL 5436373, at *2

(S.D. Ill. Sept. 30, 2013) (where the plaintiff sought to terminate

the interests of the unknown owners and non-record claimants in

the mortgaged real estate); Home Sav. of Am. F.A. v. Am. Nat’l

Bank & Trust Co. of Chicago, 762 F. Supp 240, 242 (N.D. Ill. 1991)

(where the plaintiff sought a binding adjudication against the

unknown owners and non-record claimants in foreclosure action);

John Hancock Mut. Life Ins. Co. v. Cent. Nat’l Bank in Chicago,

555 F. Supp. 1026 (N.D. Ill. 1983).
                            Page 6 of 10
     For example, in Home Savings of America, the court reasoned

that Illinois law permits the joinder of unknown owners and non-

record claimants and, where such parties are joined, the court has

the power to make a binding decision as to their rights. In such

instances, unknown owners and non-record claimants are not

nominal parties. Home Sav. of Am., 762 F. Supp at 242; see also

Tamarack Woods, 2013 WL 5436373, at *2. The Home Savings of

America court also noted that the existence of unknown owners

and non-record claimants is not speculative, pointing in particular

to the right of some claimants, such as the judgment creditor of a

mortgagor, to redeem the property after a foreclosure sale. Home

Sav. of Am., 762 F. Supp. at 243; 735 ILCS 5/12-132 (providing a

judgment creditor of a mortgagor the right to redeem the

mortgaged property after the expiration of three months and within

six months after the sale); see also Gen. Elec. Credit Corp. v. Am.

Nat’l Bank & Trust Co. of Chicago, 562 F. Supp. 456, 457 n.2 (N.D.

Ill. 1983) (noting the interest of a judgment creditor of a

mortgagor). Considering such claimants “nominal” ignores the

interests they may have in the mortgaged property. Home Sav. of

Am., 762 F. Supp. at 243.
                             Page 7 of 10
     Here, the Unknown Owners and Non-Record Claimants are

not merely nominal parties. Plaintiff seeks a binding decision as to

the rights of Unknown Owners and Non-Record Claimants. Home

Sav. Of Am., 762 F. Supp. at 242 (“Because the court has the

power to make a binding decision as to their rights, unknown

owners and nonrecord claimants must be considered more than

nominal parties.”); Bancboston Mortgage Corp. v. Pieroni, 765 F.

Supp. 429, 431 (N.D. Ill. 1991) (noting that unknown owners and

non-record claimants are more than nominal parties when they are

either named as parties or the plaintiff seeks to bind them by

publication). Therefore, this Court finds that the inclusion of

Unknown Owners and Non-Record Claimants, whose citizenship is

unknown, destroys complete diversity.

     In its Memorandum, Plaintiff asks that the Court dismiss the

non-diverse defendants if the Court finds the inclusion of

Unknown Owners and Non-Record Claimants destroys diversity.

Plaintiff cites no authority for the Court to do so and provides no

analysis.

     Generally, subject matter jurisdiction is determined as of the

time of the filing of the complaint. See Cook v. Winfrey, 141 F.3d
                            Page 8 of 10
322, 326 (7th Cir. 1989). However, a district court may drop a

dispensable nondiverse party at any time. See Newman-Green,

Inc. v. Alfonzo-Larrain, 490 U.S. 826, 832 (1989) (citing Federal

Rule of Civil Procedure 21).

     As currently pleaded, the Unknown Owners and Non-Record

Claimants are not dispensable because Plaintiff has sought to

terminate their interests in the property. Tamarack Woods, 2013

WL 5436373, at * 2 (dismissing the case rather than dismissing

the nondiverse unknown parties because the plaintiff sought to

terminate the unknown parties’ interests in the mortgaged

property). Moreover, even if the Court dismisses Unknown Owners

and Non-Record Claimants, the fact remains that Plaintiff filed the

affidavit required by Illinois law and proceeded to serve Unknown

Owners and Non-Record Claimants by publication, which will

cause them to be bound to any judgment of foreclosure. Under

Illinois law, the interest of a non-record claimant who is given

notice as provided by 735 ILCS 5/15-1502 “shall be barred and

terminated by any judgment of foreclosure to the same extent as if

such claimant had been a party.” 735 ILCS 5/1502(b). A

mortgagee cannot avoid the requirements of diversity jurisdiction
                               Page 9 of 10
by not naming unknown owners and non-record claimants as

defendants while also seeking to bind them by filing the affidavit

required by Illinois law and serving them by publication.

Bancboston Mortgage Corp., 765 F. Supp. at 431.

                         III. CONCLUSION

     For the reasons stated, the inclusion of Unknown Owners

and Non-Record Claimants destroys complete diversity in this

case. Therefore, this cause is DISMISSED without prejudice for

lack of jurisdiction. This case is CLOSED.

ENTERED: June 3, 2019

FOR THE COURT:
                            s/Sue E. Myerscough
                          SUE E. MYERSCOUGH
                          UNITED STATES DISTRICT JUDGE




                           Page 10 of 10
